Stark County, No. 94CA227. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed August 1, 1995: “Are the provisions of R.C. 2151.415(D) jurisdictional in nature, such that a trial court loses jurisdiction to enter custody orders after expiration of the statutory time period?”
Sua sponte, cause consolidated with 95-941 and 95-942, In re Young Children, Stark County, No. 94CA0198, and 95-1213, In re Bunting Children, Stark County, No. 94CA0264.